[Cite as King v. Dept. of Job & Family Servs., 2018-Ohio-3478.]




DERRICK M. KING                                        Case No. 2018-00416PQ

       Requester                                       Special Master Jeffery W. Clark

       v.                                              REPORT AND RECOMMENDATION

DEPARTMENT OF JOB AND
FAMILY SERVICES

       Respondent

        {¶1} On February 27, 2018, requester Derrick King sent respondent Ohio
Department of Job and Family Services (ODJFS) an email containing public records
requests for email between 24 pairs of correspondents for a nine-month period.
(Complaint, Exhibit A.) On February 28, 2018, ODJFS sent a response by U.S. mail that
the requests were overly broad and failed to identify with reasonable clarity the records
at issue. ODJFS legal counsel invited King to contact him “to work with you to revise
your request so that we can identify the records you seek based on the manner in which
records are organized and kept.” (Id., Exhibit B.) On March 8, 2018, King filed a
complaint under R.C. 2743.75 alleging denial of access to public records by ODJFS in
violation of R.C. 149.43(B). Following unsuccessful mediation, ODJFS filed a combined
response and motion to dismiss (Response) on June 29, 2018.
        {¶2} Ohio’s Public Records Act, R.C. 149.43, provides a remedy for production of
records under R.C. 2743.75 if the court of claims determines that a public office has
denied access to public records in violation of R.C. 149.43(B). The policy underlying the
Act is that “open government serves the public interest and our democratic system.”
State ex rel. Dann v. Taft, 109 Ohio St.3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20.
Therefore, the Act is construed liberally in favor of broad access, and any doubt
is resolved in favor of disclosure of public records. State ex rel. Glasgow v.
Jones, 119 Ohio St.3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 13. Claims under
Case No. 2018-00416PQ                         -2-      REPORT AND RECOMMENDATION


R.C. 2743.75 are determined using the standard of clear and convincing evidence. Hurt
v. Liberty Twp., 5th Dist. Delaware No. 17CAI050031, 2017-Ohio-7820, ¶ 27-30.
       {¶3} The City moves to dismiss for failure to state a claim because 1) the
requests do not identify documents that are “records” of ODJFS, and 2) the requests
were properly denied as overly broad.
       Motion to Dismiss
       {¶4} Under    the    abbreviated     pleading    procedure     in   this   action,   see
R.C. 2743.75(D)(1) and (E)(2), ODJFS’ defenses have been filed as a combined
response and motion to dismiss in which ODJFS asks the court to both “deny Mr. King’s
request and dismiss his complaint.” As the matter is fully briefed, I find that any basis for
dismissal is subsumed in the arguments to deny the claims on the merits. I therefore
recommend that the court proceed to determine this matter on the merits.
       Email Can Constitute “Records”
       {¶5} An email message in a public office account readily satisfies the first two
prongs of the definition of “record” in R.C. 149.011(G), as a “document, device, or item,”
that is “created or received by” the office. Like written correspondence, email meets the
third and final prong only if it “documents the organization, functions, policies, decisions,
procedures, operations, or other activities of the public office.” See Glasgow, supra, at
¶ 21-23, citing State ex rel. Wilson-Simmons v. Lake Cty. Sheriff's Dept., 82 Ohio St.3d
37, 42, 693 N.E.2d 789, fn. 1 (1998).
       {¶6} ODJFS asserts that King’s request for “all email” between named
correspondents is invalid on its face because
       [a]n email * * * does not automatically document the organization,
       functions, policies, decisions, procedures, operations, or activities of a
       public office, even where that email is sent or received by an employee of
       that office. * * * Instead, it was Mr. King’s responsibility to tailor his request
       to “records”—as defined by R.C. 149.011(G)—in the possession of
       ODJFS.
Case No. 2018-00416PQ                       -3-     REPORT AND RECOMMENDATION


(Response at 6.) In support of this proposition, ODJFS cites only cases where none of
the documents within the scope of the request would meet the definition of “records.”
State ex rel. Dispatch Printing Co. v. Johnson, 106 Ohio St.3d 160, 2005-Ohio-4384,
833 N.E.2d 274, ¶ 25-26 (state employee home addresses); Sandine v. Argyle, Ct. of
Cl.   2017-00891-PQ,    2018-Ohio-1537,     ¶ 12-14    (records    showing   judgment   or
garnishment against an employee). See also State ex rel. Glasgow v. Jones, 119 Ohio
St.3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 25, 30 (uncontroverted evidence that
none of official’s text messages were work-related); State ex rel. Wilson-Simmons v.
Lake Cty. Sheriff's Dept., 82 Ohio St.3d 37, 41-42, 693 N.E.2d 789 (1998) (requested
email consisting of racist slurs does not serve to document office policy or procedures).
       {¶7} None of the above cases stand for the proposition that a request for public
office “email” fails to request “records.” To the contrary, in Wilson-Simmons at 42, fn. 1,
the Supreme Court stated:
       we reject the sheriff's department's broader assertion that no public office
       e-mail would ever be public records under R.C. 149.011(G) and 149.43.
       In other words, sometimes, public office e-mail can document the
       organization, functions, policies, decisions, procedures, operations, or
       other activities of the public office.

Accord State ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of Commrs., 120 Ohio St.3d
372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 18. Thus, a public office must respond to an
otherwise valid request for office email by providing those emails that document the
official functions of the office. Where a request for email includes non-record material,
the office may withhold or redact the non-record material while releasing all documents
or portions that do meet the definition of records. R.C. 149.43(B)(1). ODJFS has
presented no evidence that none of the email requested here can be “records,” and
there is no reason to assume that nine months of email between these employees
would not include some that document the official functions of the office. I find that the
request is not shown to be invalid for not requesting “records.”
Case No. 2018-00416PQ                      -4-      REPORT AND RECOMMENDATION


      Overly Broad Requests
      If a requester makes an ambiguous or overly broad request or has
      difficulty in making a request for copies or inspection of public records
      under this section such that the public office or the person responsible for
      the requested public record cannot reasonably identify what public records
      are being requested, the public office or the person responsible for the
      requested public record may deny the request * * *.
R.C. 149.43(B)(2). A request can be overly broad if it requests production of entire
categories of records in an office. State ex rel. Zidonis v. Columbus State Community
College, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d 861, ¶ 21, 26. Id. The
Zidonis Court found that a request for all email between an employee and her
supervisor during her employment was overly broad and improper. Id. at ¶ 4, 13, 22,
28-32. In State ex rel. Glasgow v. Jones, 119 Ohio St. 391, 2008-Ohio-4788, 894
N.E.2d 686, ¶ 4-5, 16-19, “Glasgow requested broad categories of records (e-mail
messages, text messages, written correspondence) sent and received by” a public
official during the five and one-half month period she had been in office. The Court
found this request to be overly broad and improper. In State ex rel. Bristow v. Baxter,
6th Dist. Erie Nos. E-17-060, E-17-067, E-17-070, 2018-Ohio-1973, ¶ 2, 12-16, the
Sixth District Court of Appeals found that requests for all email sent and received by
multiple employees, for one-month periods each, was overly broad and improper. This
court has found that requests for all email sent and received by six employees for a
five-month period was overly broad and improper. Patton v. Univ. of Akron, Ct. of Cl.
No. 2017-00820PQ, 2018-Ohio-1555, ¶ 2, 9-10.
      {¶8} Each of King’s requests is identical in form, asking for “copies of all e-mails
between” two correspondents, identified by name and an email address, “between the
time period of July 1, 2016 and March 31, 2017.” The first request is thus for:
      Copies of all e-mails between Cynthia Dungey (Cynthia.Dungey@jfs.ohio.gov)
      and Theresa Hatton (Theresa.Hatton@oht.ohio.gov) between the time period
      of July 1, 2016 and March 31, 2017.
Case No. 2018-00416PQ                      -5-     REPORT AND RECOMMENDATION


Each request covers a substantial time period of nine months. The scope of the
requests is not limited by message subject or topic. The phrasing “all e-mails between”
the correspondents does not limit responsive email to those where the correspondents
are direct sender and direct recipient, but would include email where one was carbon
copied or blind copied by the other. The effect of such a request would be to require the
office to compile every email in which both correspondents appear in the header, and
then withhold or redact email containing personal and other non-record content, and
finally perform a separate analysis to withhold or redact content subject to any
exceptions to the Public Records Act.
      {¶9} I find that these requests are ambiguous and overly broad in asking for an
entire category of records rather than describing particular emails in a manner that
ODJFS can reasonably identify the records sought. The nine-month time period is
greater than that of similar requests found overly broad by Ohio courts. I recommend
that the court find that ODJFS properly denied the requests.
      {¶10} While I conclude that the overly broad framing of the requests in this case
is fatal to their enforcement here, this does not preclude revision and submission of new
requests that allow ODJFS to reasonably identify the particular records that King seeks.
To this end, the Public Records Act requires parties to cooperate with the goal of
identifying the specific records sought while minimizing the burden on the public office.
The parties are encouraged to fully utilize the tools provided by R.C. 149.43(B)(2)
through (7) in negotiating future requests. King is encouraged to accept ODJFS’ offer to
work with him to revise his requests based on the manner in which its records are
organized and kept. ODJFS is urged to identify the retention schedule categories
relevant to the request, and explain the maintenance of and access to its office email.
Such cooperation can result in mutually satisfactory revision of overly broad requests,
and is favored by the courts. See State ex rel. Morgan v. Strickland, 121 Ohio St.3d
600, 2009-Ohio-1901, 906 N.E.2d 1105, ¶ 15-20.
Case No. 2018-00416PQ                       -6-     REPORT AND RECOMMENDATION


        Conclusion
        {¶11} Upon consideration of the pleadings and attachments, I recommend the
court DENY requester’s claim for production of records. I recommend that court costs
be assessed to requester.
        {¶12} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                           JEFFERY W. CLARK
                                           Special Master

Filed July 5, 2018
Sent to S.C. Reporter 8/29/18